t c memo united_states tax_court king solarman inc petitioner v commissioner of internal revenue respondent docket no filed date steve mather and lydia b turanchik for petitioner cassidy b collins and christine a fukushima for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioner’s federal_income_tax for its fiscal_year ending date the internal_revenue_service irs or respond- ent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure petitioner manufactures and sells solar equipment about of the equipment it sold during the year at issue was sold in a single transaction for dollar_figure petitioner reported dollar_figure in cash it received from that buyer during that year but it excluded from its gross_proceeds the balance of the purchase_price which took the form of a promissory note petitioner contends that it used the cash_method_of_accounting and that un- der the cash_method it properly deferred the balance of the purchase_price to fu- ture years when additional cash was received alternatively petitioner contends that it should be permitted to report its sale proceeds using the installment_method of accounting see sec_453 respondent replies that petitioner elected the accrual_method of accounting that it actually used that method and that it was required to use that method be- cause it was necessary to use an inventory see sec_1_446-1 income_tax regs under the accrual_method respondent contends the entire sale price was immediately includible in petitioner’s gross_income consistently with the all_events_test see sec_1_451-1 income_tax regs respondent rejects petition- er’s alternative theory noting that the installment_method cannot be used for a disposition of personal_property of a kind which is required to be included in the 1all statutory references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round most monetary amounts to the nearest dollar inventory of the taxpayer if on hand at the close of the taxable_year sec_453 we conclude that respondent has the better side of these arguments we will accordingly sustain the deficiency determined by the irs after giving effect to a dollar_figure concession by respondent but we find that petitioner is not liable for the accuracy-related_penalty findings_of_fact some facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated by this reference petitioner had its principal_place_of_business in california when it filed its petition a petitioner’s business petitioner is a c_corporation whose sole shareholder and chief executive of- ficer ceo is michael cung mr cung is a taiwanese national and english is his second language after getting his bachelor’s degree mr cung began working in the solar industry around he attended san jose city college to learn more about the solar equipment business 2respondent has conceded and we agree that the gross_proceeds adjust- ment determined in the notice_of_deficiency included proceeds of dollar_figure that petitioner had already reported we will direct the parties to submit rule_155_computations in light of that concession mr cung incorporated king solarman inc petitioner or ksi in date ksi is principally engaged in the manufacture and sale of mobile solar- powered lighting units solar towers each unit consisted of a wheeled cart con- taining a battery pack and a tower with an extendable solar-power panel the panel would be exposed to the sun during the day charging the battery to provide light-emitting diode led illumination after dark the units came in standard models two- or four-wheeled carts incorporating lithium or lead-acid batteries customers had the option of adding certain accessories such as security cameras or wi-fi 4g lte access the units were commonly used to provide lighting for parking lots building and highway construction sites and remote work locations mr cung estimated that ksi since its inception has fabricated and sold about solar towers these units have many component parts which ksi generally purchased from third parties components included trailers batteries battery gauges secure battery boxes solar panels extendable masts multiple an- tenna types depending on signal and power required led light fixtures circuit breakers timers inverters control boxes remote control and monitoring devices electrical components various metal items and cabling optional accessory com- ponents included a mast assembly with an accompanying security camera custom- ers could choose among three available models and led floodlights b petitioner’s tax returns ksi filed timely a form_1120 u s_corporation income_tax return for each relevant year schedule k other information of form_1120 instructs the taxpayer to c heck accounting_method and report its business activity on its first return for its fiscal_year ending fye date ksi checked the box for accrual and reported its business activity as wholesale trade it reported its business activity code as which identifies other miscellaneous dura- ble goods merchant wholesalers in the north american industry classification system naics on its returns for fye and ksi consistently stated that it was using the accrual_method of accounting and reported the same business activity code and naics code at no point did ksi file with the irs form_3115 application_for change in accounting_method each of the four returns included a schedule l balance_sheet per books with attached statements that reported among other things current_assets and lia- bilities for fye the tax_year at issue petitioner’s reporting included the following entries item opening accounts_payable closing accounts_payable opening credit card payable closing credit card payable closing accrued payroll closing payroll tax_liabilities opening state tax payable closing state tax payable closing federal tax payable amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number ksi’s returns for the three previous years included schedules l and attached statements that likewise reported accounts_receivable accounts_payable credit card payables federal tax payable and state tax payable ksi attached to each return a form 1125-a cost_of_goods_sold this form instructs the taxpayer to determine cost_of_goods_sold cogs by listing its open- ing inventory adding thereto its purchases costs of labor and other applicable costs and subtracting its closing_inventory from the total thus derived ksi did not prepare its forms 1225-a consistently with these instructions it listed no opening or closing_inventory for any year although the inputs to its cogs should have included material and labor costs it did not report either item accurately for fye it listed cost of labor as dollar_figure left the other lines blank and showed cogs in an amount equal to its cost of labor for fye and it listed purchases as dollar_figure dollar_figure and dollar_figure respectively left the other lines blank and showed cogs in amounts equal to its purchases the cogs petitioner reported on form 1125-a for fye appears to be the sum of the following yearend general ledger accounts account purchase sec_501 purchases--agent broker fee legal professional cogs amount dollar_figure big_number big_number big_number big_number ksi excluded from its cogs all of the wages it paid the employees who worked on assembly of the solar towers but it appears to have included those labor costs among its deductions on line of its form_1120 ksi reported a deduction of dollar_figure for salaries and wages it included on line among its other deduc- tions a deduction of dollar_figure for outside services the general ledger account for outside services show sec_244 payments mostly in amounts under dollar_figure to at least distinct individuals who appear to have been laborers ksi’s general ledger for fye includes various entries that are consist- ent with its use of the accrual_method of accounting it had general ledger ac- counts for accrued salaries accounts_payable payroll_taxes payable feder- al payroll_taxes payable state payroll tax payable futa and income_tax payable general ledger account captioned equipment - solar light tower actually appears to capture inventory because it has no matching sub- account for accumulated depreciation its entries include solar light tower solar trailer and solar panel the general ledger total for that account dollar_figure was zeroed out on date and reclassif ied to cost c the transaction at issue during mr cung negotiated a deal for the lease of solar towers each tower had the same basic design and core components the towers were capable of accepting optional accessories such as an led floodlight and a securi- ty camera with mast assembly but ksi did not include these accessories on the towers that were the subject of the lease on the advice of his accountant mr cung structured his side of the trans- action through a network of related entities ksi executed a purchase agreement for the units with solarman indion fund i llc fund the fund was an investment vehicle in which income and expense items were initially allocated to passive investors and to king solarman llc an entity wholly owned by mr cung the fund immediately leased the towers to an intermediary company which immediately subleased the towers to king solarman llc which then subleased the towers to the end users the transaction was apparently structured this way in order to transfer bonus_depreciation and tax_credits to the fund’s passive investors while minimizing their exposure to the economic risk of the leasing transaction the purchase agreement between ksi and the fund was executed on date with mr cung signing for both parties the total purchase_price was dollar_figure payable in two cash installments totaling dollar_figure and a promissory note for the dollar_figure balance the note was secured_by the solar towers and called for monthly payments of dollar_figure during fye the fund paid the two cash installments and made four monthly payments on the note yielding total cash payments of dollar_figure dollar_figure dollar_figure at the close of fye ksi’s general ledger showed net sales to the fund of dollar_figure deferred sales of dollar_figure and accounts_receivable note of dollar_figure the purchase agreement provided that title to and risk of loss on the solar towers transferred from ksi to the fund upon delivery of the note and the fund’s first payment those events occurred on december and respectively the fund acquired legal possession of the solar towers and immediately recorded them as depreciable assets on its balance_sheet under the terms of the sublease agreement king solarman llc the sublessee was required to perform all maintenance and repairs on the solar towers it charged the end users for all repairs and maintenance and earned a profit by performing those services ksi warranted to the fund that the solar towers would remain in good working order for years ksi in turn had warranties from the manufacturers of the principal components of the solar towers battery pack battery backup system inverter trailer platform etc these warranties had terms ranging between and years ksi agreed to assign these warranties to the fund or if they were not assignable to take necessary steps to exercise the warranties on the fund’s behalf apart from the solar towers sold to the fund ksi during fye de- rived gross_proceeds of dollar_figure from the sale of solar equipment to other par- ties ksi appears to have recorded sales transactions on more than separate oc- casions during that year some transactions were recorded in the general ledger as customer deposits and other transactions were recorded as sales some de- posits were later reclassified as sales the exact number of these sales trans- actions and the identities of the buyers are difficult to determine from the record d tax reporting and irs examination ksi filed a timely form_1120 for fye that reported the following item gross_receipts less cogs gross_profit plus interest_income less deductions taxable_income amount dollar_figure big_number big_number big_number big_number ksi included in its reported cogs--as purchases or purchases agent --100 of the material_costs attributable to the solar towers it sold to the fund and it included among its deductions--either as salaries and wages or as other deduc- tions --100 of the labor costs attributable to the solar towers but it exclud- ed from its gross_receipts dollar_figure the portion of the purchase_price that it did not receive in cash during fye the irs selected ksi’ sec_2015 return for examination the revenue_agent ra concluded that ksi was required to include in its gross_receipts under the accrual_method of accounting the entire purchase_price paid for the solar tow- ers the ra recommended the assertion of a substantial_understatement_penalty under sec_6662 and his recommendation was approved in writing by his immediate supervisor on date on date the irs issued ksi a timely notice_of_deficiency deter- mining a dollar_figure adjustment to gross_receipts and an accuracy-related_penalty the notice concluded that petitioner must use an accrual_method of accounting for purchases and sales since petitioner must use an inventory per irc section under the accrual_method of accounting the notice continued pe- titioner was required to include the entire amount of sale proceeds for the solar towers since all the events have occurred to fix the right to receive the income with reasonable accuracy respondent concedes that the dollar_figure adjustment was overstated by dollar_figure viz the sum of the monthly note pay- ments dollar_figure that ksi received during fye and included in its gross_receipts on date ksi timely petitioned for redetermination of the deficiency and the penalty it contended among other things that it properly employed the cash_method_of_accounting for fye the irs premised the deficiency on an asserted change_of_accounting_method and the accounting_method that respondent asserted was improper because it would not clearly reflect ksi’s income in his answer respondent denied that he had acted to change petitioner’s accounting_method alleging that petitioner elected the accrual_method of accounting and that respondent’s determination is consistent with that method i burden_of_proof opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 784_f2d_1006 9th cir but respondent bears the burden_of_proof in respect of any new_matter increases in deficiency and affirmative defenses pleaded in his answer rule a a new argument advanced by respondent in his answer or at trial is not a ‘new matter’ if it ‘merely clarifies or develops the commissioner’s original determination without requiring the presentation of dif- ferent evidence being inconsistent with the commissioner’s original determina- tion or increasing the amount of the deficiency ’ 434_f3d_977 7th cir alterations in original quoting 216_f3d_537 6th cir aff’g t c memo aff’g tcmemo_2004_82 see 714_f2d_977 9th cir aff’g tcmemo_1982_209 112_tc_183 ksi contends that respondent should bear the burden_of_proof on the ac- counting issue because he raised a new_matter in his answer that is so in peti- tioner’s view because respondent alleged in his answer that petitioner elected the accrual_method of accounting whereas the notice_of_deficiency had determined only that ksi must use the accrual_method of accounting respondent denies that he has raised a new_matter urging that his answer merely clarifie d or devel- op ed the position stated in the notice_of_deficiency see kikalos f 3d pincite while being completely consistent with it we suspect that respondent has the stronger side of this argument his con- tention that petitioner elected the accrual_method of accounting is the flip-side of petitioner’s contention that it used the cash_method_of_accounting the principal evidence relevant in evaluating both arguments is the same--ksi’s tax returns and general ledger--and those documents are in the record and would be central com- ponents of the case in any event we need not resolve the burden-of-proof issue however because we decide all relevant questions on the basis of the preponderance_of_the_evidence because our disposition would be the same regardless of which party had the burden of proof we need not decide where that burden lies 74_tc_955 see 89_fedappx_656 9th cir finding no need to decide who had the burden_of_proof when the preponderance_of_the_evidence favored the commissioner aff’g tcmemo_2002_276 131_tc_185 same supplementing tcmemo_2007_340 ii governing legal principles sec_446 provides that t axable income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books the term ‘method of accounting’ includes not on- ly the overall_method_of_accounting but also the accounting treatment of any item sec_1_446-1 income_tax regs among the permissible overall methods_of_accounting are the cash_receipts_and_disbursements_method cash_method and the accrual_method id para c i and ii the cash_method generally requires the taxpayer to recognize income in the year of receipt constructive or actual and to deduct expenses for the taxable_year in which the expenditures are actually made id subdiv i sec_1_461-1 income_tax regs the accrual_method requires the taxpayer to recognize income when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy sec_1_446-1 income_tax regs this is commonly called the ‘all events’ test see eg 481_us_239 liabilities are recognized when they satisfy the all_events_test and economic_performance has occurred sec_461 sec_1_461-1 income_tax regs in any case in which it is necessary to use an inventory the accrual_method of accounting must be used with regard to purchases and sales unless otherwise authorized by the commissioner sec_1_446-1 income_tax regs generally speaking a taxpayer must account for inventories under sec_471 for any trade_or_business in which the production purchase or sale of merchandise is an income-producing factor sec_1_471-1 income_tax regs see 219_f3d_1103 9th cir aff’g tcmemo_1998_223 34_tc_1070 a taxpayer generally may adopt any permissible method_of_accounting when filing the first return for a particular trade_or_business sec_1_446-1 income_tax regs the method used by the taxpayer in determining when income is to be accounted for will generally be acceptable if it accords with generally_accepted_accounting_principles is consistently used by the taxpayer and satisfies the regulations id para c ii c but no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income id para a while a taxpayer is free to adopt any permissible method_of_accounting ini- tially he is not at liberty to change that method unilaterally a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary sec_446 a change in meth- od of accounting includes a change in the overall plan of accounting for gross in- come or deductions or a change in the treatment of any material_item sec_1 e ii a income_tax regs sec_446 gives the commissioner wide lati- tude to grant or deny requests for changes of accounting_method including the power to grant retroactive changes 64_tc_314 see hawse v commissioner tcmemo_2015_99 109_tcm_1511 a taxpayer using the accrual_method of accounting may defer recognition of accrued income to the extent it qualifies for treatment under the installment meth- od sec_453 under the installment_method a portion of the gross_profits from a disposition of property is deferred based on the ratio of total unpaid install- ments to the total_contract_price of the installment_sale see sec_453 with exceptions not relevant here the installment_method is not available for proceeds resulting from a ny dealer_disposition or from a disposition of personal_property of a kind which is required to be included in the inventory of the taxpayer if on hand at the close of the taxable_year sec_453 iii analysis respondent contends that petitioner in fact adopted and was required to use the accrual_method of accounting and did not seek or receive permission from the commissioner to do otherwise under the accrual_method respondent urges all proceeds that ksi derived from sale of the solar towers were includible in gross_income currently under the all_events_test respondent rejects petitioner’s alternative position contending that ksi was ineligible to report its proceeds un- der the installment_method because the solar towers constituted personal_property of a kind required to be included in inventory we agree with respondent on all counts a election of the accrual_method petitioner explicitly elected the accrual_method of accounting on its return for fye the return filed for its first taxable_year it confirmed its adoption of the accrual_method on each of its subsequent returns including its return for fye the tax_year at issue respondent represents that petitioner has since filed two more tax returns each reflecting its use of the accrual_method that method is clearly permissible for petitioner engaged as it is in the business of selling personal_property at wholesale petitioner has bound itself to the accrual_method by consistently electing to use it and by failing to secure the commission- er’s consent to do otherwise see sec_446 to allow petitioner to escape its elections would contravene the purpose of sec_446 and impose burden- some uncertainties upon the administration of the revenue laws 304_us_191 see 82_tc_718 petitioner suggests that its election of the accrual_method may have been inadvertent but we find no factual support for that contention each of petition- er’s tax returns was prepared by a certified_public_accountant cpa petitioner was engaged in the business of selling personal_property at wholesale and busi- nesses like this are normally required to maintain inventories and use the accrual_method if the cpa believed that petitioner’s election was mistaken it is logical to assume that he would have advised petitioner to seek permission to change its method petitioner did not call its cpa to testify at trial and we find no support for the notion that its election was inadvertent in a related vein petitioner contends that despite its election of the accrual_method it actually used the cash_method in keeping its books we find little if any factual support for this counterintuitive proposition petitioner did not introduce into evidence its general ledger or any other bookkeeping records for fye or there is thus no record evidence regarding petitioner’s internal bookkeeping practices for the first three years of its existence for fye petitioner’s general ledger includes various entries that are consistent with its use of the accrual_method eg accounts captioned accrued salaries accounts_payable payroll_taxes payable federal payroll_taxes payable state payroll_taxes payable futa and income_tax payable many of these same items as well as credit card payables appeared on the schedules l and attached statements included in petitioner’s tax returns for fye and prior years 3petitioner asserts that it would have entered into evidence its general ledg- ers for fye if it had been aware of respondent’s position that it used the accrual_method but petitioner was fully apprised of respondent’s position on this point no later than the date of respondent’s answer which alleged that peti- tioner elected the accrual_method of accounting 4the irs permits cash_method taxpayers to deduct certain expenses when charged to a credit card see revrul_78_38 1978_1_cb_67 charitable contri- butions revrul_78_39 1978_1_cb_73 medical_expenses but petitioner’s reporting credit card payables as current liabilities is as consistent with its use of continued general ledger account captioned equipment - solar light tower appears to capture inventory because it has no matching subaccount for accumu- lated depreciation its entries include solar light tower solar trailer and solar panel that general ledger account balance dollar_figure was zeroed out in date shortly after the sale of the solar towers and reclassif ied to cost this treatment in substance reflects the inclusion of inventory in cogs petitioner clearly made errors in applying the accrual_method of accounting in reporting cogs on form 1125-a for example it showed no opening or closing_inventory and failed to account for its cost of labor but the commission of errors in applying the accrual_method is not persuasive evidence that petitioner used the cash_method evaluating the record as a whole we find that respondent has shown by a preponderance_of_the_evidence that petitioner in fact used the accrual_method of accounting consistent with its explicit election to that effect continued the accrual_method as it is with its use of the cash_method 5petitioner errs in relying on 89_tc_98 which held that the irs abused its discretion by requiring a farmer to use the ac- crual method even though he had elected and applied the cash_method we rea- soned that a farmer’s ability to elect the cash_method was based on an historical concession by congress and was thus not subject_to the clear-reflection-of-in- come standard id pincite the kennedy case has no application here petitioner explicitly elected the accrual_method and in any event is not exempt from the continued b requirement to use accrual_method respondent determined that the accrual_method of accounting was neces- sary to reflect petitioner’s income clearly because petitioner was required to ac- count for inventory in any case in which it is necessary to use an inventory the accrual_method of accounting must be used with regard to purchases and sales unless otherwise authorized by the commissioner sec_1_446-1 income_tax regs it is undisputed that petitioner did not seek such authorization a taxpayer generally must account for inventories under sec_471 for any trade_or_business in which the production purchase or sale of merchandise is an income-producing factor sec_1_471-1 income_tax regs income-producing personal_property constitutes merchandise as opposed to supplies when it is held_for_sale to customers rather than being consumed as an integral part of per- forming a service see 114_tc_211 113_tc_376 continued clear-reflection standard respondent does not seek to change petitioner’s ac- counting method but rather seeks to bind petitioner to the consequences of the method that it elected and used the production purchase and sale of merchandise were material income- producing factors for petitioner because it was engaged exclusively in manufac- turing and selling solar equipment at wholesale for fye petitioner had total gross_receipts as calculated by respondent of dollar_figure dollar_figure re- ported dollar_figure unreported petitioner included in its cogs total purchases of dollar_figure the cost of this merchandise representing of gross_receipts as calculated by respondent was plainly a substantial income-producing factor see 743_f2d_781 11th cir w here the cost of raw materials was of total revenues and the actual sales_price accounted for of revenues we hold that the sale of newspapers was a material_income-producing_factor 420_f2d_352 1st cir finding materials that cost between and of gross_receipts were a substantial income-producing factor aff’g tcmemo_1969_79 28_tcm_450 thompson elec inc v commissioner tcmemo_1995_292 69_tcm_3045 finding materials that cost between and of gross_receipts were a substantial income-producing factor petitioner contends that it did not account for inventory and did not report any inventory on its tax returns the latter proposition is true the former is at least debatable because petitioner’s general ledger account for fye appears to be an inventory account but both propositions are irrelevant the dispositive question is not whether petitioner actually maintained inventories but whether it wa s necessary to use an inventory sec_1_446-1 income_tax regs as explained above it was necessary for petitioner to use an inventory because the production purchase or sale of merchandise wa s an income-producing factor see sec_1_471-1 income_tax regs indeed the production purchase and sale of merchandise were the sole income-producing factors for petitioner’s business petitioner next contends that it sold the solar towers in the same year in which they were manufactured and thus had no inventory on hand at the close of the tax_year petitioner has supplied no evidence to establish that fact for fye or and it has supplied insufficient evidence to establish that fact with respect to its sale of solar towers during fye to buyers other than the fund in any event in determining whether petitioner was required to use the accrual_method the question is not whether it actually had inventory on hand at year end see j p sheahan assocs inc v commissioner tcmemo_1992_239 63_tcm_2842 t he fact that use of inventory may pro- duce a zero or minimal year-end inventory is irrelevant the dispositive ques- tion is whether the material that produced petitioner’s income was susceptible to being inventoried see jim turin sons inc f 3d pincite distinguishing j p sheahan where taxpayer’s asphalt supplies could not be stored and were thus not susceptible to being inventoried it is obvious that petitioner’s solar towers as well as their component parts were readily susceptible to being inventoried finally petitioner urges that it qualifies for small_business relief under revproc_2002_28 2002_1_cb_815 obsoleted by revproc_2018_40 2018_34_irb_320 in revproc_2002_28 the commissioner announced that he would exercise his discretion to exempt a qualifying_small_business_taxpayer from the requirements to use an accrual_method of accounting under sec_446 and to ac- count for inventories under sec_471 id sec_1 c b pincite the com- missioner concurrently specified the procedure that a qualifying_small_business_taxpayer should use to secure this treatment to be a qualifying_small_business_taxpayer under revproc_2002_28 supra the taxpayer must meet one of three tests first a taxpayer qualifies if it 6rev proc became obsolete following congress’ enactment in of a small_business exemption from the inventory requirements of sec_471 see tax cuts and jobs_act of pub_l_no sec c stat pincite codified as sec_471 new sec_471 which is effective for tax years beginning after date has no application to this case reasonably determines that its principal business activity is described in an naics code other than one of the ineligible codes listed in that revenue_procedure id sec_4 a c b pincite one of the codes listed as ineligible is wholesale trade within the meaning of naics code id sec_4 a iii petitioner is engaged in the manufacture and sale of solar equipment at wholesale on each of its federal_income_tax returns it reported its business activity as wholesale trade and its business activity code as that code is within naics code petitioner thus cannot satisfy the first test for a qual- ifying small_business taxpayer second a taxpayer qualifies if it reasonably determines that its principal business activity is the provision of services including the provision of property incident to those services id sec_4 b petitioner engaged solely in the manufacture and sale of solar towers it provided no meaningful services to cus- tomers either directly or as an adjunct of its sales activity all repair and mainte- 7petitioner contends contrary to the representations on its tax returns that its principal business activity is solar power generation within the meaning of naics code we reject that contention petitioner does not generate solar power it sells at the wholesale level equipment that supplies light using batteries that are powered in part by solar panels nance services provided in connection with the solar towers were performed by king solarman llc a separate legal entity third a taxpayer qualifies if it reasonably determines that its principal business activity is the fabrication or modification of tangible_personal_property upon demand in accordance with customer design or specifications id sec_4 c for purposes of this rule tangible_personal_property is not fabricated or modified in accordance with customer design or specifications if the customer merely chooses among pre-selected options such as color size or materials offered by the taxpayer or if the taxpayer must make only minor modifications to its basic design to meet the customer’s specifications ibid petitioner does not satisfy this third test for a qualifying small_business tax- payer far from fabricating the solar equipment in accordance with customer design or specifications petitioner was responsible both for the design of the solar towers and for their electronic and other specifications regardless of whether the customer is considered to be the fund which purchased the towers or the end user which ultimately subleased them the customer’s input was lim- ited to choos ing among pre-selected options eg adding a security camera as an accessory the commissioner explicitly stated in revproc_2002_28 that a taxpayer that manufactures an item in quantities for a customer --which is exactly what petitioner did-- is not treated as fabricating or modifying tangible_personal_property in accordance with customer design or specifications ibid as the supreme court has observed the code vest s the commissioner with wide discretion in the area of inventory_accounting see 439_us_522 sec_471 makes the breadth of that discretion clear whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpay- er inventories shall be taken on such basis as the secretary may prescribe in revproc_2002_28 supra the commissioner exercised his discretion to exempt a qualifying_small_business_taxpayer from the requirements to use the accrual_method and account for inventories in order to qualify for this discretionary re- lief a taxpayer must satisfy one of the three tests set forth in that pronouncement petitioner failed to do so for these reasons we conclude that petitioner was required to use the ac- crual method_of_accounting under sec_446 and to account for inventories under sec_471 even if petitioner had elected the cash method--which it did not do--the commissioner would have the discretion to require that it change to the accrual_method in order to reflect income clearly see sec_446 i f the method used by the taxpayer does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_471 requiring that inventories be taken on such basis as the secretary may prescribe as most clearly reflecting the income j h sheahan assocs inc t c m cch pincite8 holding that the commissioner did not abuse his discretion in requiring use of accrual_method because the taxpayer was required to maintain inventory wilkinson- beane inc t c m cch pincite same c all_events_test under the accrual_method of accounting a taxpayer is required to recognize income when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy sec_1_446-1 income_tax regs accord sec_1_451-1 income_tax regs as a rule all the events necessary to fix a taxpayer’s right to receive income occur upon the earliest of the date on which the income is received due or earned by performance 108_tc_448 aff’d in part rev’d in part on other grounds 184_f3d_786 8th cir here the disputed portion of petitioner’s proceeds from the sale of the solar towers dollar_figure was neither due nor received during its fye thus the question is whether that portion was earned by performance during that year and whether the amount could be determined with reasonable accuracy petitioner completed its manufacture of the solar towers in date it completed its performance under the sales contract no later than decem- ber when it effected delivery thus transferring legal_title and possession of the towers to the fund see 115_tc_605 noting that completion of a sale during the taxable_year generally requires an accrual_method taxpayer to include income 90_tc_26 noting that passage of title and transfer of posses- sion are among the most significant factors in determining when a sale occurs following delivery all responsibility for repair and maintenance of the towers was shifted to king solarman llc a separate legal entity no further performance was expected from petitioner finally the amount of petitioner’s accrued income was determinable with reasonable accuracy because that amount was specified in the sales contract and fixed by the promissory note 8respondent does not contend that the fund’s promissory note was negoti- able or otherwise constituted receipt of payment during fye cf 372_us_128 42_tc_419 petitioner urges that the all_events_test was not satisfied theorizing that it could lose the ability to compel payments on the note if it failed to satisfy its future warranty obligations to the fund ksi warranted to the fund that the solar towers would remain in good working order for a period of years ksi in turn had manufacturers’ warranties on the principal components of those towers we have long distinguished between conditions precedent which must oc- cur before the right to income arises and conditions subsequent the occurrence of which will terminate an existing right to income but the presence of which does not preclude accrual of income 107_tc_282 aff’d 161_f3d_1231 9th cir petitioner hypothe- sizes a future scenario in which a solar tower malfunctioned the malfunctioning component was not covered by a manufacturer’s warranty king solarman llc was unable to repair the tower the end user withheld lease payments from the fund and the fund refused to make further payments on the note these hypothetical future events are conditions subsequent that conceivably could divest petitioner of the right to receive the full amount of sale proceeds but the possibility that such events might occur does not negate the fact that petitioner had earned the sale proceeds in toto by its performance during fye re- spondent did not abuse his discretion in concluding that petitioner had completed its performance notwithstanding the existence of an unliquidated warranty obligation predicated on conditions subsequent see eg 280_f2d_883 7th cir aff’g 33_tc_127 keith t c pincite concluding that risk of a debtor’s future default was a condition_subsequent that did not preclude creditor’s current accrual of income petitioner alternatively contends that under the accrual_method it should be allowed a current deduction--in an amount that just about matches the unpaid loan proceeds--for future expenses that might arise under its warranty obligation but an accrual_method taxpayer may not deduct an estimate of an anticipated ex- pense no matter how statistically certain if it is based on events that have not oc- curred by the close of the taxable_year gen dynamics corp u s pincite holding that a taxpayer could not deduct anticipated expenses for reim- bursing insurance claims until such claims were actually filed the last event required to fix the liability for a warranty claim as for an insurance claim occurs no sooner than when a claim is filed chrysler corp v commissioner tcmemo_2000_283 80_tcm_334 aff’d 436_f3d_644 6th cir 9should future events occur that divest ksi of its right to receive a portion of the sale proceeds an adjustment to its income would be made for that future year see sec_1_451-1 income_tax regs petitioner does not contend that it received any warranty claims during fye and it is thus entitled to no deduction for warranty expensesdollar_figure d installment_sale petitioner alternatively contends that it should be permitted to report pro- ceeds from its sale of the solar towers on the installment basis under sec_453 the income recognized for any taxable_year from a disposition of property is that proportion of the payments received in that year which the gross_profit realized or to be realized when payment is completed bears to the total_contract_price petitioner did not report its income from the sale of the towers as re- quired by sec_453 the income it reported had nothing to do with its gross_profit_percentage on the sales contract it simply reported the cash it received dur- ing fye we need not decide whether petitioner should be viewed as having elected installment treatment however because the statute precludes use of the install- 10even if all the events were thought to have occurred to fix petitioner’s warranty liability it has supplied no rational basis for determining how that liabil- ity would be estimated far from showing that its future warranty costs were sta- tistically certain gen dynamics corp u s pincite ksi merely speculates that such expenses might arise and be in an amount that just about matches the unpaid loan proceeds it is obvious that the amount of its future warranty liability cannot be determined with reasonable accuracy see sec_1_446-1 income_tax regs ment method in these circumstances sec_453 provides that the term installment_sale does not include any disposition of personal_property of a kind which is required to be included in the inventory of the taxpayer if on hand at the close of the taxable_year as explained previously the solar towers constituted personal_property specifically merchandise see supra p whether or not petitioner actually included them in inventory they were property of a kind required to be included in inventory and regardless of how much closing_inventory petitioner actually had for fye the solar towers were property of a kind required to be included in inventory if on hand at the close of the taxable_year sec_453 emphasis added in short for the same reasons that petitioner was required to maintain inventories and use the accrual_method it was ineligible to report its income under the installment methoddollar_figure there are sound policy reasons why the code precludes deferral of income on sales of inventory_property in such circumstances petitioner sold about dollar_figure mil- lion of inventory to the fund the fund immediately began claiming bonus depre- 11petitioner errs in relying on 346_f2d_1016 9th cir rev’g and remanding 41_tc_572 in that case the court_of_appeals allowed a taxpayer to elect the installment_method after the method the taxpayer had initially selected the deferred payment method was set_aside at the commissioner’s instance as impermissible id pincite here petitioner cannot elect the installment_method because sec_453 prevents it from doing so ciation and tax_credits keyed to the full dollar_figure million purchase_price and those tax benefits flowed through immediately to its investors petitioner in turn claimed a current tax benefit--as cogs or business_expense deductions--for of the material and labor costs attributable to the solar towers if petitioner were allowed to defer recognition of dollar_figure--more than of the proceeds derived from sale of the towers--for up to years it would produce an anomalous mismatch between the income and the associated deductions and credits e accuracy-related_penalty the code imposes a penalty on the portion of any underpayment_of_tax attributable to a substantial_understatement_of_income_tax sec_6662 respondent has no burden of production with respect to the penalty where as here the taxpayer is a corporation cf sec_7491 providing that the secretary shall have the burden of production with respect to the liability of any individual for any penalty 126_tc_191 sec_6751 provides that n o penalty under this title shall be asses- sed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determina- tion if supervisory approval is not timely secured for a penalty subject_to sec_6751 the penalty generally will not be sustained graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 the ra in this case recommended the assertion of a substantial understate- ment penalty under sec_6662 that recommendation was approved in writing by his immediate supervisor on date as evidenced by a civ- il penalty approval form included in the record petitioner does not challenge the timeliness of that approval which was secured nine months before the irs mailed the notice_of_deficiency on date we find that the irs satisfied the requirements of sec_6751 the sec_6662 penalty does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the tax- payer acted in good_faith with respect to it sec_6664 the decision whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances ibid a taxpayer may demonstrate reasonable_cause and good_faith by relying on the advice of a professional tax adviser id para c all facts and circumstances must be taken into account in determining whether a taxpayer has reasonably relied in good_faith on advice id subpara c relevant facts include the taxpayer’s education sophistication and business experience ibid reliance on advice may be unreasonable if the taxpayer fails to disclose all relevant facts to his adviser or if the taxpayer knew or reasonably should have known that the advisor lacked knowledge in the relevant aspects of federal tax law ibid although mr cung has a college degree he had no knowledge regarding tax law and english is his second language he retained a cpa to prepare ksi’s return for each year of its existence the accounting issues we have addressed present technical questions of the sort a reasonable businessperson would refer to his accountant to whom mr cung made full disclosure of all relevant facts petitioner’s cpa did a less-than-masterful job in preparing ksi’s returns but we are convinced that mr cung did not know and had no reason to know of any deficiencies in that respect we do not fault mr cung for not questioning his accountant when he was aware of no reason for doing so see 469_us_241 most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney petitioner’s failure to call his cpa to testify at trial cuts somewhat in respondent’s favor but having listened to mr cung’s testimony and reviewed the record as a whole we find that there was reasonable_cause for petitioner’s underpayment_of_tax and that mr cung petitioner’s ceo and sole shareholder acted in good_faith with respect to it sec_6664 see 115_tc_43 aff’d 299_f3d_221 3d cir accordingly we will not sustain the penalty to implement the foregoing decision will be entered under rule
